Title: To Benjamin Franklin from Joseph Smith, 6 February 1770
From: Smith, Joseph
To: Franklin, Benjamin


Respected Friend
Burlington Febry 6. 1770
I inclose thee printed Copies of the Acts pass’d last Session of Assembly among which is the Act for striking £100,000 in Bills of Credit. I wish the Kings Assent may be obtaind to it before the breaking up of Parliament. I suppose a Copy of this Bill has long since been sent to the Board of Trade by our Governor. This is sent for thy own information.
The Committee of Correspondence woud be glad to hear from thee in answer to their Letter. I am very Respectfully Thy Friend
Jos Smith
Doctr. Franklin
 
Endorsed: Mr Smith  Burlington  Feb 6. 1770
